

EXECUTIVE EMPLOYMENT AGREEMENT
THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “AGREEMENT”) is made and entered into
as of November 27, 2018 (the “EXECUTION DATE”), by and between AQUABOUNTY
TECHNOLOGIES, INC., a Delaware corporation (the “COMPANY”), and SYLVIA WULF, an
individual and resident of the state of Arkansas (the “EXECUTIVE”). The Company
and the Executive are at times herein referred to individually as a “PARTY” and
collectively as the “PARTIES.”
WHEREAS, Company is engaged in the business of inventing and developing
technological advances in aquaculture production through the use of modern
genetics so as to create a sustainable method of farming salmon and services
related thereto;
WHEREAS, the Company desires to retain the services of the Executive to serve as
its Chief Executive Officer on a full-time basis and the Executive desires to
accept such full-time employment with the Company in each case upon and subject
to the terms and conditions contained in this Agreement.
NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged, with the intent to be legally
bound hereby, the Company and the Executive AGREE AS FOLLOWS:
1.EMPLOYMENT. The Company hereby agrees and covenants to employ the Executive,
and the Executive hereby agrees and covenants to be employed by the Company, in
each case upon the terms and conditions set forth in this Agreement for the
period beginning on the Effective Date and ending as provided in Section 2
hereof.
2.    TERM OF EMPLOYMENT. The Executive’s term of employment shall begin on
January 1, 2019 (the “EFFECTIVE DATE”) and continue until terminated in
accordance with Section 8 of this Agreement.
3.    POSITION; DUTIES.
(a)    During the Term, the Company shall employ the Executive, and the
Executive shall serve, as the Chief Executive Officer of the Company.
(b)    While serving as the Chief Executive Officer of the Company, the
Executive shall perform faithfully the duties assigned to the Executive by the
Company’s Board of Directors (the “BOARD”), pursuant to the terms of this
Agreement and to the reasonable best of the Executive’s ability. The Executive
shall report to the Board and shall devote substantially all of her business
time, efforts and attention to the business and affairs of the Company and any
Subsidiaries (except during vacation periods and reasonable permitted periods of
illness or other incapacity).
(c)    For purposes of this Agreement, “SUBSIDIARIES” shall mean any corporation
or other entity of which the securities or other ownership interests having the
voting







--------------------------------------------------------------------------------




power to elect a majority of the board of directors or other governing body are,
at the time of determination, owned by the Company, directly or indirectly
through one or more Subsidiaries.
4.    BASE SALARY. Commencing on the Effective Date, the Company shall pay to
the Executive a base salary of Three Hundred Seventy-Five Thousand and No/100
Dollars ($375,000) per fiscal year, payable in regular monthly installments in
accordance with the Company’s general payroll practices (the “BASE SALARY”);
provided, that the Base Salary shall be reviewed in good faith by the
Compensation Committee of the Board annually and based on the recommendation of
the Compensation Committee, the Base Salary may be increased at the reasonable
discretion of the Board.
5.    ANNUAL BONUS. In addition to the Base Salary, during the Term the
Executive shall be entitled to an annual cash bonus equal to up to fifty percent
(50%) of her Base Salary (the “BONUS PLAN”). The Bonus Plan shall be determined
in good faith by the Compensation Committee of the Board and shall be based upon
(i) primary business goals reflected in the Company’s business plan and (ii)
financial targets set to reward outperformance in relation to the Company’s
budget. The targets described in (i) and (ii) of the previous sentence shall be
set and established by the Board no later than thirty (30) days after the
beginning of the Company’s fiscal year and the awards to be paid to the
Executive pursuant to the Bonus Plan (the “BONUS”) shall be paid to the
Executive no later than the 15th day of the third (3rd) month after the end of
the Company’s fiscal year to allow for the completion of the Company’s annual
audit regulatory filing.
6.    EQUITY COMPENSATION.
(a)    Stock Issuance. The Executive will be issued Three Hundred Fifty Thousand
and No/100 Dollars ($350,000.00) worth of common stock (the “RESTRICTED STOCK”)
of the Company two days after the Effective Date of her joining the Company. One
Hundred Percent (100%) of the Restricted Stock shall vest fully and
unconditionally in the Executive upon the occurrence of the one (1) year
anniversary of the Effective Date.
(b)    Stock Options. At the first opportunity to issue options on the Company’s
stock after the Effective Date, the Company shall issue to the Executive options
to purchase up to One Hundred Fifty Thousand (150,000) shares of the Company’s
common stock (the “STOCK OPTIONS”). These options shall vest fully and
completely on the first anniversary of the grant date of the Stock Options.
(c)    Additional Equity Compensation. Further grants of equity compensation may
be issued to the Executive subject to performance criteria established by the
Compensation Committee of the Board and may be subject to time and
performance-based criteria and benchmarks.
7.    EMPLOYEE BENEFITS. Executive shall be entitled to participate in any
health, life, or disability insurance plans and retirement, pension, or
profit-sharing plans that may be offered by the Company, subject to the
eligibility rules of each plan. Benefits under each plan are governed solely by
that plan, and the Company may in its sole discretion modify or eliminate any
plan or benefits thereunder on a prospective basis by notice to Executive.


2

--------------------------------------------------------------------------------




8.    TERMINATION OF EMPLOYMENT. This Agreement shall terminate upon the first
to occur of the following (the “DATE OF TERMINATION”):
(a)    The voluntary resignation of the Executive for Good Reason. The term
“GOOD REASON,” shall mean (i) any material breach by the Company of its
obligations under this Agreement, (ii) a material diminution in the Executive’s
duties, (iii) a material diminution in the Executive’s Base Salary or target
Bonus, (iv) a material diminution in Executive’s authority, duties or
responsibilities or (v) a material diminution in the budget over which the
Executive has authority; provided, however, that in each case, the Executive may
not terminate her employment for Good Reason unless the Executive (A) provides
the Company with thirty (30) days’ advanced written notice of her intent to
resign for Good Reason, (B) such notice is given within thirty (30) days of the
events or circumstances claimed to give rise to Good Reason, (C) the Company
fails to cure such alleged violation within thirty (30) days after the Executive
delivers such notice and (D) if the Company fails to cure such alleged
violation, the Executive must terminate her employment within thirty (30) days
following the end of the Company’s cure period.
(b)    The voluntary resignation of the Executive without Good Reason upon
thirty (30) days’ advanced written notice.
(c)    The Executive’s death.
(d)    The Executive’s Permanent Disability. The term “PERMANENT DISABILITY”
shall mean the Executive’s disability within the meaning of Section
409A(a)(2)(C) of the Internal Revenue Code of 1986, as amended (the “CODE”), as
determined in the reasonable, good faith judgment of the Board. For the purpose
of assisting the Board in its determination of whether the Executive’s physical
or mental incapacity constitutes a Permanent Disability, the Executive shall (i)
submit to a reasonable number of examinations by a medical doctor selected by
the Board specializing in the physical or mental incapacity of the Executive and
(ii) authorize the disclosure and release to the Company and such medical doctor
of all of the Executive’s medical records reasonably relating to the physical or
mental incapacity at issue, provided that the Company and such medical doctor
each agree to keep such medical records confidential. For purposes of this
Agreement, the date a Permanent Disability shall have “occurred” shall be the
date the Executive becomes disabled within the meaning of Section 409A(a)(2)(C)
of the Code, as determined in the reasonable, good faith judgment of the Board.
(e)    The Executive’s employment being terminated by the Company for Cause. The
term “CAUSE” shall mean the Executive’s (i) commission of an act (x)
constituting a felony or (y) involving fraud, theft, dishonesty, or moral
turpitude which is not a felony and which adversely affects the Company or any
of its affiliates monetarily or otherwise, (ii) repeated failure to be
reasonably available to perform her duties, (iii) willful misconduct or gross
negligence in the performance of her duties which is materially injurious to the
Company or any of its affiliates, monetarily or otherwise, (iv) material breach
of this Agreement which, if curable, shall not have been cured by the Executive
within ten (10) days after written notice thereof from the Company, or (v)
failure to follow the policies of the Company or the lawful directions of the
Board, which, if curable shall not have been cured by the Executive within ten
(10) days after written notice thereof from the Company. Termination for Cause
shall occur upon delivery to the Executive of



3

--------------------------------------------------------------------------------




a written notice of such action by the Company, which written notice shall
specify in sufficient detail the ground(s) for such termination.
(f)    The Executive’s employment being terminated by the Company without Cause
upon provision of thirty (30) days’ written notice to the Executive.
9.    DUTIES AND RIGHTS OF THE EXECUTIVE UPON TERMINATION.
(a)Upon the termination of the Term, or at any other time prior to such
termination at the request of the Company, the Executive shall immediately
return any and all tangible and intangible property of the Company in the
possession of the Executive, including, without limitation, all documents,
records, contracts, financial information, customer information, proprietary
product information, equipment, computers and vehicles.
(b)Upon termination of the Term, except as otherwise expressly provided in
Section 10 hereof, all of the Executive’s rights to Base Salary, Bonus (if any),
Employee Benefits and any other compensation payable hereunder shall cease upon
such termination, and except as otherwise expressly provided herein, the
Executive shall not be entitled to any other salary, bonus (if any),
compensation or employee benefits.
(c)Upon termination of the Term, the Executive, upon request of the Board, shall
resign from any positions she has with the Company and its affiliates (whether
as an officer, director, consultant or otherwise) and the Executive agrees to
execute such documents as may be reasonably requested by the Company to
effectuate the foregoing.
10.    COMPENSATION PAYABLE TO THE EXECUTIVE ON TERMINATION. The rights of the
Executive to compensation upon termination of employment are as follows:
(a)    In the case of (i) voluntary resignation of the Executive without Good
Reason or (ii) termination of the Executive’s employment by the Company for
Cause, the Company shall pay to the Executive the Base Salary accrued and not
yet paid through the Date of Termination (the “ACCRUED BENEFITS”). The Company
shall not be obligated to make any other payments to the Executive (including,
without limitation, any payments for the bonus contemplated by Section 5 or
long-term incentives). In any such instance, the Executive specifically agrees
not to seek unemployment compensation under any federal or state program that
would result in a direct or indirect cost to the Company and to continue to be
bound by the terms of this Agreement, including, without limitation, Section 13
hereof.
(b)    In the case of the death of the Executive or Permanent Disability, the
Company shall pay to the Executive or to any beneficiary or beneficiaries of the
Executive designated in writing by the Executive to the Company (or to the
Executive’s estate in the absence or lapse of such designation) (collectively,
the “BENEFICIARY GROUP”), in addition to the Accrued Benefits, a portion of the
Bonus, if any, that the Executive would have otherwise received had the
Executive been employed on a full-time basis through the end of the fiscal year
in which the Executive ceases to be employed on a full-time basis (the “STUB
FISCAL YEAR”), determined pro rata based upon the Company’s actual performance
and the Bonus Plan for the Stub Fiscal Year, and the number of days in the Stub
Fiscal Year that the Executive was employed on a full-time



4

--------------------------------------------------------------------------------




basis (the “PRO RATA BONUS”), payable at such time as the other senior executive
employees of the Company are paid a bonus for such fiscal year.
(c)    If (x) the Executive’s employment is terminated by the Company without
Cause or (y) the Executive voluntarily resigns for Good Reason, the Executive
shall be entitled to receive (i) a severance payment equal to one (1) year
continued payment of Base Salary, payable over the period commencing on the Date
of Termination and in equal monthly installments, subject to applicable
withholdings, and ending on the one (1) year anniversary of the Date of
Termination, and (ii) the Pro Rata Bonus, payable at such time as the other
senior executive employees of the Company are paid a bonus for such fiscal year.
Notwithstanding anything to the contrary herein, amounts payable to the
Executive pursuant to this Section 10 shall be (A) in lieu of any severance
benefits or other compensation based payments by the Company to the Executive,
(B) subject to the Executive’s timely execution and non-revocation of a release
agreement in a form reasonably acceptable to the Executive and the Company on or
prior to the fifty-fifth (55th) day following the Date of Termination, (C)
subject to the Executive’s fulfillment of her continuing obligations hereunder,
including those pursuant to Section 13 hereof.
11.    CHANGE OF CONTROL.
(a)    If a Change of Control, as such term is defined in Section 11(b) below,
occurs and either (i) the Executive’s employment with the Company or its
successor or any affiliate thereof (all of the foregoing, collectively, the
“SUCCESSOR COMPANY”) is terminated by the Successor Company without Cause or
(ii) the Executive’s employment with the Successor Company is terminated by the
Executive with Good Reason, in either case within twelve months after the
effective time of the Change of Control, then, immediately prior to such
termination, all unvested equity compensation that has been granted to the
Executive, specifically including, but not limited to, the equity compensation
described in Section 6 hereof (collectively, the “UNVESTED EQUITY
COMPENSATION”), shall immediately become fully vested in the Executive and
subject to no liens, claims or encumbrances of any kind by the Company, the
Successor Company or any other person. If Executive is required to resign her
position with the Company as a condition of a Change in Control, then the
Unvested Equity Compensation shall become fully vested immediately prior to the
effectiveness of such resignation.
(b)    “CHANGE OF CONTROL” shall mean (i) any consolidation or merger of the
Company with or into any corporation or other entity or person, or any other
reorganization, other than any such consolidation, merger or reorganization in
which the stockholders of the Company immediately prior to such consolidation,
merger or reorganization, continue to hold at least a majority of the voting
power of the surviving entity in substantially the same proportions (or, if the
surviving entity is a wholly owned subsidiary, its parent) immediately after
such consolidation, merger or reorganization; (ii) any transaction or series of
related transactions to which the Company is a Party in which in excess of 50%
of the Company’s voting power is transferred; provided, however, that a Change
of Control shall not include any transaction or series of transactions
principally for bona fide equity financing purposes in which cash is received by
the Company or any indebtedness of the Company is cancelled or converted or a
combination thereof; or (iii) a sale of all or substantially all of the assets
of the Company.


5

--------------------------------------------------------------------------------




12.    EXECUTIVE’S REPRESENTATIONS. The Executive hereby represents and warrants
to the Company that (i) the execution, delivery and performance of this
Agreement by the Executive does not and shall not conflict with, breach, violate
or cause a default under any contract, agreement, instrument, order, judgment or
decree to which the Executive is a Party or by which she is bound, and (ii) upon
the execution and delivery of this Agreement by the Company, this Agreement
shall be the valid and binding obligation of the Executive, enforceable in
accordance with its terms. The Executive hereby acknowledges and represents that
she has consulted with independent legal counsel regarding her rights and
obligations under this Agreement and that she fully understands the terms and
conditions contained herein.
13.    NON-DISPARAGEMENT. The Executive shall at no time, whether in writing or
orally, malign, denigrate or disparage the Company any of its Subsidiaries or
any of their respective predecessors and successors, or any of the current or
former directors, officers, employees, shareholders, partners, members or any of
their respective agents or representatives of any of the foregoing, with respect
to any of their respective past or present activities, or otherwise publish
(whether in writing or orally) statements that tend to portray any of the
aforementioned Parties in an unfavorable light. The Company also shall instruct
its senior officers and directors not to disparage the Executive. Nothing
contained in this Section 13 shall or shall be deemed to prevent or impair
either of the Parties from testifying, to the extent that the Party or
representative or agent thereof reasonably believes such testimony to be true,
in any legal or administrative proceeding if such testimony is compelled (or
from otherwise complying with legal requirements).
14.    PRINCIPAL WORK LOCATION AND LOCATION OF THE COMPANY’S HEADQUARTERS.
Executive’s principal work location shall be located in a location that is
within a reasonable distance of an air terminal that will permit reasonable
connections to the location of the Company’s main operations. The Company shall
be required to receive express written approval from the Executive for a new
location of the Company’s headquarters in the event that the Company desires to
move or replace the current location of its headquarters.
15.    BOARD OF DIRECTORS SERVICE. Executive shall be entitled and shall be able
to serve as a member on up to two (2) for-profit or non-profit boards of
directors. Executive shall be given reasonable time off to attend meetings of
the aforementioned boards of directors so long as attendance at said meetings
does not materially impact Executive’s ability to perform her duties pursuant to
this Agreement.
16.    PUBLIC ANNOUNCEMENT. The Company shall work jointly with the Executive to
prepare a formalized statement on the Company’s hiring of the Executive (the
“ANNOUNCEMENT”). All content of the Announcement shall receive prior approval
from the Executive before it is published as will any material modification to
the Announcement that is used at a later date. A list of the recipients of the
Announcement, including members of the media, shall be agreed upon by the
Company and the Executive.
17.    DAMAGES AND SPECIFIC PERFORMANCE. The Executive expressly recognizes that
a breach of certain provisions of this Agreement is likely to result in
irreparable injury to the Company and that money damages may not adequately
compensate the Company for such breach. Therefore, the Executive agrees that the
Company shall be entitled, if it so elects and in addition and supplementary to
other rights and remedies existing in its favor, to institute and


6

--------------------------------------------------------------------------------




prosecute proceedings in any court of competent jurisdiction not only to obtain
damages for any breach of this Agreement, but also to enforce the specific
performance of this Agreement by the Executive, enjoin the Executive from
activities in violation of Section 13 or to obtain other equitable relief
(without posting a bond or other security).
18.    NO WAIVER OF BREACH. No course of conduct, course of dealing or failure
of any Party to enforce or exercise a provision of this Agreement shall
constitute a waiver of, or nullify the effect of, any provision of this
Agreement, or affect the validity, binding effect or enforceability of this
Agreement.
19.    GOVERNING LAW. It is the intent of the Parties hereto that all questions
with respect to the construction of this Agreement and the rights and
liabilities of the Parties hereunder shall be determined in accordance with the
laws of the State of Arkansas, without regard to principles of conflicts of laws
thereof that would call for the application of the substantive law of any
jurisdiction other than the State of Arkansas. Each Party irrevocably agrees for
the exclusive benefit of the other that any and all suits, actions or
proceedings relating to this Agreement, the Executive’s employment with the
Company or any termination of such employment (collectively, “PROCEEDINGS” and,
individually, a “PROCEEDING”) shall be maintained in either the courts of the
State of Arkansas or the federal District Courts sitting in Fayetteville,
Arkansas (collectively, the “CHOSEN COURTS”) and that the Chosen Courts shall
have exclusive jurisdiction to hear, determine or settle any Proceeding and any
Proceedings shall only be brought in the Chosen Courts. Each Party irrevocably
waives any objection that it may have now or hereafter to the laying of the
venue of any Proceeding in the Chosen Courts and any claim that any Proceedings
have been brought in an inconvenient forum and further irrevocably agrees that a
judgment in any Proceeding brought in the Chosen Courts shall be conclusive and
binding upon it and may be enforced in the courts of any other jurisdiction.
Each of the Parties hereto irrevocably and unconditionally agree that service of
process may be made on such Party by pre-paid certified mail with a validated
proof of mailing receipt constituting evidence of valid service sent to such
Party at the address set forth in this Agreement, as such address may be changed
from time to time pursuant hereto and that such service by mail shall, to the
fullest extent permitted by applicable law, have the same legal force and effect
as if served upon such Party personally within the State of Arkansas.
20.    NOTICES. All notices, requests, demands, claims, and other communications
hereunder shall be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly given (a) when delivered personally
to the recipient, (b) one (1) business day after being sent to the recipient by
reputable overnight courier service (charges prepaid), (c) one (1) business day
after being sent to the recipient by facsimile transmission or electronic mail,
or (d) four (4) business days after being mailed to the recipient by certified
or registered mail, return receipt requested and postage prepaid, and addressed
to the intended recipient as set forth below:


7

--------------------------------------------------------------------------------




COMPANY:
AquaBounty Technologies, Inc.
2 Mill and Main Place, Suite 395
Maynard, MA 01754
Attention: David Frank
Fax: 978-897-3217
E-mail: dfrank@aquabounty.com
EXECUTIVE:
Sylvia Wulf
XXXXXXXXXXXXXXX
XXXXXXXXXXXXXXX
Fax: (XXX) XXX-XXXX
E-mail: XXXXXXXXXX
With an additional copy to:
Smith Hurst, PLC
5100 W. JB Hunt Drive, Suite 900
Rogers, AR 72758
Attention: XXXXXXXXXX
Facsimile: (479) 301-2449


Either Party may change the address to which notices, requests, demands, claims,
and other communications hereunder are to be delivered by giving the other Party
notice in the manner herein set forth.


21.    SURVIVAL OF OBLIGATIONS. All covenants, agreements, representations and
warranties made herein or otherwise made in writing by either Party shall
survive the execution and delivery of this Agreement and the performance of the
services contemplated hereby.
22.    SEVERABILITY. If any one or more of the provisions contained in this
Agreement shall for any reason be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality, or unenforceability shall not
affect any other provision of this Agreement and this Agreement shall be
construed as if such invalid, illegal or unenforceable provision had never been
contained therein.
23.    ENTIRE AND BINDING AGREEMENT. This Agreement constitutes the full and
complete understanding and agreement of the Parties with respect to the
employment of the Executive by the Company and supersedes and preempts all prior
understandings and agreements regarding the Executive’s employment. This
Agreement may be modified only by a written instrument executed by both Parties.
24.    PAYMENTS TO THE EXECUTIVE. Any payments to the Executive, her estate or
designated beneficiary pursuant to the terms of this Agreement shall be reduced
by such amounts


8

--------------------------------------------------------------------------------




as are required to be withheld under all present and future federal, state, and
local tax and other laws and regulations, and any amount then due and owing to
the Company from the Executive.
25.    REPRESENTATIVE CAPACITY. Each individual executing this Agreement in a
representative capacity, represents and warrants that they have the authority of
their principal to bind said principal to this Agreement.
26.    COUNTERPARTS. This Agreement may be executed in separate counterparts,
each of which is deemed to be an original and all of which taken together
constitute one and the same agreement.
27.    SUCCESSORS AND ASSIGNS. This Agreement is intended to bind and inure to
the benefit of and be enforceable by the Executive, the Company and their
respective heirs, successors and permitted assigns, except that (a) the
Executive may not assign her rights or delegate her duties or obligations
hereunder without the prior written consent of the other Party (b) the Company
may assign this Agreement only to a successor of the Company or an assignee that
purchases all or substantially all of the assets of the Company or otherwise
becomes the owner of a majority of the voting securities of the Company (whether
by merger, sale or otherwise) and such successor or assignee assumes all of the
obligations hereunder.
28.    SECTION 409A OF THE CODE.
(a)    The Parties acknowledge and agree that, to the extent applicable, this
Agreement shall be interpreted in accordance with, and incorporate the terms and
conditions required by, Section 409A of the Code and the Department of Treasury
regulations and other interpretive guidance issued thereunder, including without
limitation any such regulations or other guidance that may be issued after the
effective date of this Agreement.
(b)    Notwithstanding any provision of this Agreement to the contrary, in the
event that the Company determines that any amounts payable hereunder will be
immediately taxable to the Executive under Section 409A of the Code and related
Department of Treasury guidance, the Company and the Executive shall cooperate
in good faith to (a) adopt such amendments to this Agreement and appropriate
policies and procedures, including amendments and policies with retroactive
effect, that they mutually determine to be necessary or appropriate to preserve
the intended tax treatment of the benefits provided by this Agreement, to
preserve the economic benefits of this Agreement and to avoid less favorable
accounting or tax consequences for the Company and/or (b) take such other
actions as mutually determined to be necessary or appropriate to exempt the
amounts payable hereunder from Section 409A of the Code or to comply with the
requirements of Section 409A of the Code and thereby avoid the application of
penalty taxes thereunder. In addition, if the Executive is determined to be a
“specified employee” within the meaning of Section 409A of the Code and if one
or more of the payments or benefits to be received by the Executive pursuant to
this Agreement would be considered deferred compensation subject to Section 409A
of the Code, the Company and the Executive shall cooperate in good faith to
amend this Agreement to provide that no such payment shall be made or benefit
provided until six (6) months following the Executive’s termination of
employment other than due to death or Permanent Disability.


9

--------------------------------------------------------------------------------




(c)    For purposes of this Agreement, with respect to payments of any amounts
that are considered to be “deferred compensation” subject to Section 409A,
references to “termination of employment” (and substantially similar phrases)
shall be interpreted and applied in a manner that is consistent with the
requirements of Section 409A relating to “separation from service.”
(d)        Notwithstanding anything to the contrary in this Agreement, any
payment or benefit under this Agreement or otherwise that is exempt from Section
409A pursuant to Treasury Regulation § 1.409A-1(b)(9)(v)(A) or (C) (relating to
certain reimbursements and in-kind benefits) shall be paid or provided to the
Executive only to the extent that the expenses are not incurred, or the benefits
are not provided, beyond the last day of the second calendar year following the
calendar year in which the Executive’s “separation from service” occurs; and
provided further that such expenses are reimbursed no later than the last day of
the third calendar year following the calendar year in which the Executive’s
“separation from service” occurs.  To the extent any indemnification payment,
expense reimbursement, or the provision of any in-kind benefit is determined to
be subject to Section 409A (and not exempt pursuant to the prior sentence or
otherwise), the amount of any such indemnification payment or expenses eligible
for reimbursement, or the provision of any in-kind benefit, in one calendar year
shall not affect the indemnification payment or provision of in-kind benefits or
expenses eligible for reimbursement in any other calendar year (except for any
life-time or other aggregate limitation applicable to medical expenses), and in
no event shall any indemnification payment or expenses be reimbursed after the
last day of the calendar year following the calendar year in which the Executive
incurred such indemnification payment or expenses, and in no event shall any
right to indemnification payment or reimbursement or the provision of any
in-kind benefit be subject to liquidation or exchange for another benefit.
[REMAINDER OF PAGE INTENTIONALLY BLANK; SIGNATURES ON FOLLOWING PAGE]




10

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have executed this Executive Employment
Agreement as of the date first above written.
COMPANY:
AQUABOUNTY TECHNOLOGIES, INC.
By:     /David A. Frank/    
(signature)


Print Name: David Frank    


Title: CFO    
EXECUTIVE:
/Sylvia Wulf/    
SYLVIA WULF, an individual




[EXECUTION PAGE TO AQUABOUNTY TECHNOLOGIES, INC. EXECUTIVE EMPLOYMENT AGREEMENT
–
SYLVIA WULF, CEO]